                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

MARCUS MCCANTS, et al.,                         )
                                                )
                      Plaintiffs,               )
                                                )
v.                                              )
                                                  CIVIL ACTION NO. 1:18-00062-JB-C
                                                )
BASF CORPORATION; JASON SLINKARD;               )
REMEDIAL SERVICES, INC., et al                  )
                                                )
                      Defendants.               )


                                             ORDER

       Upon due consideration of all issues raised, and a de novo determination of those parts

of the Report and Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B)

(Doc. 39) to which objection is made, the Report and Recommendation is ADOPTED in part, as

follows:

       The Court ADOPTS the Report and Recommendation that Plaintiffs’ Motion to
       Remand (Doc. 15) be DENIED, and that Defendant Slinkard’s Motion to Dismiss
       (Doc. 4) be GRANTED and that the claims against Defendant Slinkard be dismissed
       without prejudice.

       The Court otherwise concludes that it lacks subject-matter jurisdiction of Plaintiff Latoya

McCant’s claim against Defendant Remedial Services, Inc. Her claim arises under the Alabama

worker’s compensation statute and therefore is barred from removal by 28 U.S.C § 1445(c) (“A

civil action in any State court arising under the workmen's compensation laws of such State may

not be removed to any district court of the United States.”). As such, Plaintiff Latoya McCant’s

claim against Defendant Remedial Services, Inc. must be and is hereby REMANDED to the Circuit

Court of Mobile County, Alabama. See Lamar v. Home Depot, 907 F.Supp. 2d 1311, 1313 (S.D.

                                                1
Ala. 2012)(interpreting 28 U.S.C § 1445(c) and citing Reed v. Heil Co., 206 F.3d 1055 (11th Cir.

2000)).

          Plaintiffs’ Alternative Motion to Conduct Limited Discovery (Doc. 15) is MOOT (Doc. 31).
          Plaintiffs’ Renewed Motions to conduct such discovery1 and to submit an affidavit of John
Frost2 (Docs. 41 and 42 respectively) are MOOT.
          The parties are ORDERED to file a Rule 26(f) Report with the Court not later than April 15,
2019.


          DONE and ORDERED this 20th day of March, 2019.


                                                       s/JEFFREY U. BEAVERSTOCK
                                                       UNITED STATES DISTRICT JUDGE




1
  In their Renewed Motion (Doc. 41), Plaintiffs sought to conduct the jurisdictional discovery set
out in Plaintiffs’ portion of a Rule 26(f) Report filed on April 18, 2018 (Doc. 34). However, in that
Report, the Plaintiffs expressly preserved their objections to the discovery. Magistrate Judge
Cassady sustained Plaintiffs’ objections in an order dated May 9, 2018 (Doc. 38). Furthermore,
Plaintiffs’ note in their Renewed Motion that Judge Cassady indicated at a April 4, 2018 hearing
that he would allow limited jurisdictional discovery, but that he then recommended denial of
Plaintiffs’ alternative motion to conduct such discovery in his May 30, 2018 Report and
Recommendation. Judge Cassady’s Report and Recommendation, however, makes clear that
“[a]lthough the Court considered authorizing limited jurisdictional discovery as requested by the
Plaintiffs, that request was abandoned after both Plaintiffs and BASF objected to the idea.”


2
  In his May 9, 2018 Order (Doc. 38), Judge Cassady denied Plaintiffs’ Motion for Leave to File
Response to BASF’s Reply to Plaintiffs’ Motion to Remand (Doc. 24), in which Plaintiffs sought to
file a Response Brief and affidavit of John Frost. Plaintiffs did not seek relief from that denial
before entry of Judge Cassady’s Report and Recommendation on May 30, 2018, and Plaintiffs’
Motion is not addressed in it.
                                                   2
